No opinion.. Hirschberg, P. J.’, Woodward and Hooker, JJ., concurred. Jenlcs, J., read for reversal, with whom Millet, J., concurred. Older granting extra allowance reversed, without costs, for want of power in the trial court to grant the same. Hirschberg, P. J., Woodward, Jenks, Hooker and Miller, JJ., concurred. — Appeals -by the defendant from a judgment of the Supreme Court, entered in the office of the clerk of the county of Dutchess on the 29th day of November, 1904, and from two- orders entered in said clerk’s office on the 28th and 30th days of November',-1904, -respectively.